Exhibit 10.4
FORM B                    
Grant #:                     
ev3 INC. THIRD AMENDED AND RESTATED
2005 INCENTIVE PLAN
STOCK GRANT CERTIFICATE
This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. Third Amended and Restated 2005 Incentive Plan (the “Plan”) of
[                    ] shares of restricted Stock to [                    ] ,
who shall be referred to as “Grantee”. This Stock Grant is granted effective as
of [                    ] , which shall be referred to as the “Grant Date.”

            ev3 INC.
      By:           Name:           Title:        

TERMS AND CONDITIONS
     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Grantee upon written
request to the corporate Secretary of the Company, as further described in § 12.
     § 2. Stockholder Status. Grantee shall have the right under this Stock
Grant to vote all of the shares of Stock subject to this Stock Grant until
Grantee’s right to such shares is forfeited. If Grantee forfeits any shares
under § 3, Grantee shall at the same time forfeit Grantee’s right to vote such
shares. Any Stock or cash dividends or other distributions of property made with
respect to shares that remain subject to forfeiture under § 3 shall be held by
the Company, and Grantee’s rights to receive such dividends or other property
shall be forfeited or shall be nonforfeitable at the same time the shares of
Stock with respect to which the dividends or other property are attributable are
forfeited or become nonforfeitable. Except for the rights to vote the shares of
Stock subject to this Stock Grant which are described in this § 2, Grantee shall
have no rights as a Stockholder with respect to such shares of Stock until
Grantee’s interest in such shares has become nonforfeitable.

 



--------------------------------------------------------------------------------



 



     § 3. Vesting and Forfeiture.

  (a)   Vesting. Subject to § 3(b) and § 3(c), Grantee’s interest in the Stock
subject to this Stock Grant shall become nonforfeitable as follows:

  (1)   Grantee’s interest in [                    ] of the shares of Stock
subject to this Stock Grant shall become nonforfeitable on November 15, 20___,
so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date;    
(2)   Grantee’s interest in an additional [                    ] of the shares
of Stock subject to this Stock Grant shall become nonforfeitable on November 15,
20___, so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date;    
(3)   Grantee’s interest in an additional [                    ] of the shares
of Stock subject to this Stock Grant shall become nonforfeitable on November 15,
20___, so long as Grantee continuously provides services to the Company or its
Affiliates (whether as an employee or as a consultant) through such date; and  
  (4)   Grantee’s interest in all remaining shares of Stock subject to this
Stock Grant shall become nonforfeitable on November 15, 20___, so long as
Grantee continuously provides services to the Company or its Affiliates (whether
as an employee or as a consultant) through such date.

  (b)   Forfeiture. If Grantee’s continuous service relationship (including
service as an employee and as a consultant) with the Company and its Affiliates
terminates for any reason whatsoever before his or her interest in all of the
shares of Stock subject to this Stock Grant have become nonforfeitable under §
3(a), then he or she shall (except as provided in § 17 of the Plan) forfeit all
of the shares of Stock subject to this Stock Grant except those shares in which
he or she has (pursuant to § 3(a)) a nonforfeitable interest on the date
Grantee’s service relationship with the Company and its Affiliates so
terminates.     (c)   Effect of Actions Constituting Cause or Adverse Action. If
Grantee is determined by the Committee, acting in its sole discretion, to have
taken any action that would constitute Cause or an Adverse Action during or
within one year after the termination of

2



--------------------------------------------------------------------------------



 



      employment or other service with the Company or a Subsidiary, irrespective
of whether such action or the Committee’s determination occurs before or after
termination of Grantee’s employment or other service with the Company or any
Subsidiary and irrespective of whether or not Grantee was terminated as a result
of such Cause or Adverse Action, (i) all rights of Grantee under this Stock
Grant Certificate shall terminate and be forfeited without notice of any kind,
and (ii) the Committee in its sole discretion shall have the authority to
rescind this Stock Grant and to require Grantee to pay to the Company, within
ten (10) days of receipt from the Company of notice of such rescission, any
amount received or the amount of any gain realized as a result of such
rescission (including any dividends paid or other distributions made with
respect to this Stock Grant). The Company shall be entitled to withhold and
deduct from future wages of Grantee (or from other amounts that may be due and
owing to Grantee from the Company or a Subsidiary) or make other arrangements
for the collection of all amounts necessary to satisfy such payment obligations.
This § 3(c) shall not apply following a Change in Control.

     § 4. Issuance of Shares. The Company shall issue the shares of Stock
subject to this Stock Grant in book entry. The Secretary of the Company shall
direct the Company’s transfer agent not to honor any requests by the Grantee to
transfer the shares of Stock subject to this Stock Grant or to issue a physical
stock certificate representing such shares and any distributions made with
respect to such shares until such time as Grantee’s interest in such shares has
become nonforfeitable. As soon as practicable after each date as of which
Grantee’s interest in any shares becomes nonforfeitable under § 3(a), the
Company shall direct the Company’s transfer agent to honor any requests
thereafter by the Grantee to transfer the shares in which his or her interest
has become nonforfeitable on such date (together with any distributions made
with respect to such shares that have been held by the Company) or to issue a
physical stock certificate representing such shares. If shares are forfeited
under § 3(a) or if this Stock Grant is rescinded under § 3(c), the shares
(together with any distributions made with respect to the shares that have been
held by the Company) automatically shall revert back to the Company.
     § 5. Nontransferable. No rights granted under this Stock Grant Certificate
shall be transferable by Grantee other than by will or by the laws of descent
and distribution.
     § 6. Other Laws. The Company shall have the right to refuse to transfer
shares of Stock subject to this Stock Grant to Grantee if the Company acting in
its absolute discretion determines that the transfer of such shares might
violate any applicable law or regulation.

3



--------------------------------------------------------------------------------



 



     § 7. Taxes.

  (a)   Generally. Grantee is ultimately liable and responsible for all U.S.
federal income and other taxes, including any state, local or non-U.S. income or
employment tax obligation, that may be owed by Grantee in connection with this
Stock Grant and the underlying shares of Stock, regardless of any action the
Company or any of its Subsidiaries takes or any transaction pursuant to this § 7
with respect to any tax withholding obligations that arise in connection with
this Stock Grant. As a condition and term of this Stock Grant, no election under
Section 83(b) of the Code may be made by Grantee or any other person with
respect to all or any portion of this Stock Grant. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance and vesting of this Stock Grant or the
subsequent sale of any of the shares of Stock underlying this Stock Grant that
vest. The Company does not commit and is under no obligation to structure this
Stock Grant to reduce or eliminate Grantee’s tax liability.     (b)   Payment of
Withholding Taxes. Grantee will be subject to U.S. federal and state income and
other tax withholding requirements on one or more dates (generally, the date or
dates that shares of Stock underlying this Stock Grant vest or become
nonforfeitable pursuant to § 3(a) of this Stock Grant) determined by applicable
law (any such date, the “Taxable Date”). Grantee will be solely responsible for
the payment of all U.S. federal income and other taxes, including any state,
local or non-U.S. income or employment tax obligation that may be related to
this Stock Grant and the underlying shares of Stock, including any such taxes
that are required to be withheld and paid over to the applicable tax authorities
(each such instance, a “Tax Withholding Obligation”). Grantee will be
responsible for the satisfaction of each such Tax Withholding Obligation in a
manner acceptable to the Company in its sole discretion. Grantee’s acceptance of
this Stock Grant constitutes Grantee’s agreement to execute and deliver to the
Company a Tax Withholding Payment Authorization in substantially the form
attached as Exhibit A to this Stock Grant Certificate. In the event Grantee has
not executed and delivered to the Company the Tax Withholding Payment
Authorization prior to a Taxable Date, Grantee by acceptance of this Stock Grant
authorizes the Company to withhold from the shares of Stock underlying this
Stock Grant the whole number of shares of Stock with a value equal to the Fair
Market Value of the shares of Stock on such Taxable Date or the first trading
day before the Taxable Date, sufficient to satisfy the applicable Tax
Withholding Obligation. Grantee acknowledges by acceptance of this Stock Grant
that the withheld shares of Stock

4



--------------------------------------------------------------------------------



 



      may not be sufficient to satisfy Grantee’s Tax Withholding Obligation.
Accordingly, Grantee agrees by acceptance of this Stock Grant to pay to the
Company as soon as practicable (immediately, if the Grantee is an executive
officer of the Company), including through payroll withholding, any amount of
the Tax Withholding Obligation that is not satisfied by the withholding of
shares of Stock described above.     (c)   Estimated Tax Withholding. Grantee by
acceptance of this Stock Grant understands and acknowledges that the withholding
taxes to be collected by the Company from Grantee in connection with this Stock
Grant pursuant to § 7(b) above are only an estimate of Grantee’s ultimate tax
liability in connection with this Stock Grant and that Grantee may be required
to pay additional income tax upon filing his or her annual tax return. Grantee
by acceptance of this Stock Grant understands that the Company cannot provide
Grantee tax advice and that Grantee should consult with his or her tax advisor
on such issues.

     § 8. No Right to Continue Service. None of the Plan, this Stock Grant
Certificate, or any related material shall give Grantee the right to remain
employed by the Company or its Affiliates or to continue in the service of the
Company or its Affiliates in any other capacity.
     § 9. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.
     § 10. Binding Effect. This Stock Grant Certificate shall be binding upon
the Company and Grantee and their respective heirs, executors, administrators
and successors.
     § 11. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.
     § 12. Availability of Copy of Plan and Plan Prospectus. A copy of the plan
document and prospectus for the ev3 Inc. Third Amended and Restated 2005
Incentive Plan are available on the Company’s intranet portal under the
“Employee Tools” section, which can be accessed by opening your web browser from
your Company desktop or laptop computer. If you like to receive a paper copy of
the plan document and/or plan prospectus, please contact:

5



--------------------------------------------------------------------------------



 



Kevin M. Klemz
Senior Vice President, Secretary and Chief Legal Officer
ev3 Inc.
3033 Campus Drive
Plymouth, Minnesota 55441
(763) 398-7000
KKlemz@ev3.net
     § 13. Availability of Annual Report to Stockholders and Other SEC Filings.
A copy of the Company’s most recent annual report to stockholders and other
filings made with the Securities and Exchange Commission are available on the
Company’s internet website, www.ev3.net, under the Investors Relations—SEC
Filings section. If you like to receive a paper copy of the Company’s most
recent annual report to stockholders and other filings made by the Company with
the Securities and Exchange Commission, please contact Kevin M. Klemz at the
address, telephone number or e-mail address above.
     § 14. Nature of the Grant. In accepting this Stock Grant, Grantee
acknowledges that:

  (a)   the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan or this Stock Grant
Certificate;     (b)   the grant of the Stock Grant is voluntary and occasional
and does not create any contractual or other right to receive future Stock
Grants, or benefits in lieu of Stock Grants, even if Stock Grants have been
granted repeatedly in the past;     (c)   all decisions with respect to future
Stock Grants, if any, will be at the sole discretion of the Company;     (d)  
Grantee is voluntarily participating in the Plan;     (e)   the Stock Grant is
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;     (f)   the future value of the shares of Stock
subject to this Stock Grant is unknown and cannot be predicted with certainty
and the value of those shares may increase or decrease;

6



--------------------------------------------------------------------------------



 



  (g)   in consideration of the grant of the Stock Grant, no claim or
entitlement to compensation or damages shall arise from termination of the Stock
Grant or diminution in value of the Stock Grant or shares of Stock acquired as a
result of the Stock Grant resulting from termination of Grantee’s employment or
service by the Company or one of its Affiliates (for any reason whatsoever and
whether or not in breach of local labor laws) and Grantee irrevocably releases
the Company and its Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Stock Grant Certificate,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;     (h)   the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying shares of Stock; and     (i)   Grantee is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

7



--------------------------------------------------------------------------------



 



Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Stock Grant Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Stock Grant Certificate and the Plan.

                     
DATED: 
 
 
      SIGNED  
 
   
 
              Grantee    

         
 
  Address:                                                                     
 
 
       
 
       
 
 
 
   
 
       
 
 
 
   

8